868
            .




vi              OFFICE   OF THE ATTORNEY GENERAL                           OF TEXAS
                                   AUSTIN
     QROVER SELLERS
     ATTORNEY QLNCRAL




        Bon. Yurr,ll L. Aloknor, Chalnmn
        Oarno, ?irh and Optor Commir~ioa
        rmllrr, Taxtrr
        Dear Sin




                     Your    roqorrt          t
        bOOKI ?*08it@d      8n(L
        fOl1OW8l

                                                                     r888il.d         tOd8l    frca




                                        opinion thrt 8aid    quo8tloa                 rhould be enrwrr86
                                        r th iO11OUin(l   lW88QL81

                                   3,       SeOtioB   23, ot   the     OODltitUtiOS           of   ‘I’8188
Hon. Xurrrll L. l3Uokncr,pago 2




                  UtiOlO                 6865       Oi       v8?DOll’8            hOt@t8d               OiVil      %dUt,8
Oi %X88,          18 88            fO11OW8t

            "The qU8llil86 lOtOr    Of 88oh aoUntJ lt,o8oh
       6On8r81 llrotlon aball 818rt   0110 aherlrr ror l
       t8r 8 Ot             tll0        re818.*

                  34 %X88                  fUr18prUdOliOr,                    f%OtiOIl            14,     pa888        341, 3&2,
i8, in pI?t, I8 rOuOU8t
              "IUl~blllty to OffiOe     klan@B      lqU8llf    $0
       all   pOr8On8    not 8xOlUdOd br the oOR8titUtiOn         O?
       8t&Ut@8,      rnd not l xolu8ir8l~ or rpooiru~         to
       p8r8Olt8 l   lljO~fB~ the d&It  Of 8uttn(lO;        Ul& diS-
       8bilitr              to     hold           ottioe ir not to be irgowd 01
       rw       ,iitiZ8I!               rXO8pt            Ulld.?      WthOrlt#                   1V8a     by    1IW.
       Th. kl;i8htU2. II8 OOt d8n(lO O? I f 4 t0 qUali?i-
       ort~onr for ItIorr 00 nor tab air874i8qu811fi80-
       tiOD8 th8t 8?*                              ii
                                               prO8Or          b.d        by tb        OOd8tltUtiOfh..                  ,

                                        The fsllorrlngperaonr
                                                are blrquallilsd.
       tram       hl&                    an?       ofit
                                                     rotlt    in thr Of    trwt        or
       %8t8:    p8r8On8 OOntiOt8dOf h8Ti.Q 6PT8IIOr OtfOr8d
       I bribr   t0 prWW8     l1 8OtiOlt OP lp~Oillka@UAt     t0 Ofi108;
       pOr8?Ll8  Who h8VO iOU@t     OT 8,Et  OI 8rOOpt8d l ah810
       long, to ii&it l du81 with deadly uaqona, or who
       h8+@ LtnOWi~lf 888i6t.d      la 8nT EM508r      thO8.    thU8
       OffOItdilyl  8nd pOT8Cta8  N&O at any tiM la8~h8W bOIa
       OOllWtOr8 Of taXe8      OI k.8    Oth8rViw WtrQ8t8d           With
       publlo money Until     th8r #hall h8V. obtalad I diS-
        oh8r l ?OZ thhrMOUt Of 8uoh 00118OtiO~8              02 for   811
        pub lfl oonrfr with whloh thrr may hate been 8ntrustod.
        Thr Qonrtltution furthorprorldd         that 18~8 #hall bo
       m(L@        t0       ,X81U&e    frW     OrfiO@ pOr8Oa8                                 OOWi8t8a    Ot
        brlkry,               p8rjurr,     forgrrl or other                                  high lrlm.8.    . .*

                   Artirle 2927, ~OrUOB'8 &UiOtrt&                                                  OiVil %8tUt88,            18
l8   iOllOWS;                       .

                   70            pertron          8k811        k      ml1         UO        $0    84      H8t0,
        oomtl, )roolaet   or m~leiprf otiioe in this Wata
        a.08 b. *hill k lli blr t0 hold OfflO@ Pn4W
        th8 oOJl8titUtiOE Oi th t'
                                 0 St8t0,Wld ml.*8   ho 8hmll
        ha?. n8ldd iB thlr St8tr     ?Or th8 p@riOd Oi tW8lVO
_   ’
                                                                                                        870

    Hon. IlurrollL. Euokner, ~888 3




                   month8 and rix month8 la th8 8auat~, prooinot
                   or mualolpallt~, la wh%oh ho offera hlrroli 88
                   l eradld8te,            nrxt preoodln a4 grnorrl or
                   8980181       d88tiOll,      WI& rhslP hmo b88E 8n 8OtUll
                   bona ride rltizrn of 8rld            oounty,      prrolnot, 00
                   munlrl llity for.mom thllnrlx aonthr. lo pamom
                   h8ilg      P bi8 tO~hOi6 Off108 8bii 8V8r h8Vs hi8 MD0
                   918O.d       UpOn the bSuOt       8t 8lll  6Oli8r81   Or 8980181
                   .18OtiOti,       or at my primart d8OtiOll wtl8ro08ndl-
                   d8tO8 8rO 88lOOt8d Md82             &WiMrr llOOtiOn 18ll8Ot
                   thi8 St8tei          and   00 ruoh laellglblr r8ndid8tO        8hall
                   8V8r   b0    VOt8d      UPC&k,   I)iD?   b-8     VOt.8   @OUIkt8d   iOr
                   :::;8t       any mash dwmr81,                  8psolr1, or priarr
                               AOt8     1895,   9. 81; a. t. YOl,            lo, p, 8
                   AotA919,           p. 17.9
                          Arjtlolr1, se0ti0n 2, 0s th0 c0neituti0n                           0f ~0x88,
        18   @I iOllOW8t

                        *All politloal power 18 iahrroatin the
                   peOpi* md 811 t?@@ gOTO?AB8&8      8r8  fOUtkd~&
                   saSt;;r ruthorlty,8lld iB8titUtd SO? tholr
                             Tb8 t8ith & the pOOpl@ Of Texr8
                   8tMd8 &8dg~bd  t0 the pr@8WV8tiOn Of a r8pUb
                   1108n r0rr 0s (roteriuwnt, 8n6, 8Ubjabt   to this
                   lidt8tfOIl OIllr,thry hrro 8t 811 tti.8     th8
                   lBall8n8blr right to rlkr,   r0r0nh or 8bOli8h
                   thdr go+rrnmemt In ruoh amnor    as thor m8y
                   think 0xp0618nt.'

                         Art1010 1, !!.stloa3* of the bn8titutloa                            oi Toxsq
        18   (I8    ta;llWS;
                           *All fr o 0mea           wh e n th r y fo r m l
                                                             roolrl
                   OMplOt,     h8tO W&   FifAt8,    lI& !hMOB, Or
                   89t Of IEOn i8 Oatfth         t0lXe1U81+0 8OprratO
                   publio eaeium..*l or prftll*gw, but In ooa-
                   8id@ratiO8Of pUbhO 8O?V1008.*
Hon. Murrell L. Euoknor, 9880 4




            hrtldlr 1, 9eotion 19, o? thr Constitution or TQ~JS,
18 08 fOiiOW8l
           rflooltlzen of thlr ?tste 8hrll b8 48prired
      0s tire, llb8rty, property, prlrll~ 08 or immunl-
      thr,  or in 8ny manner dlrfranohl8~it rxoept by
      the dU8 OOuT@IOOi th0 ia* Of the 18&i.*

          9, T8X88 Jrui8prUdOnOo, 3oOtiOn 116, page 552 18, in
part, 88 fO11OW8l
                *a 68Ol8ring     th8t 110 0118 18 WItiti86 t0
      lxolurlv~ smpar8te pub110 lmolumontr or prlrllrgrr ,
      but in oOn8ider8tiOQ Of publlr 8OrViO@8, th8 eon-
      rtltutlon of Taxa (IMOUILOe8the prinoiplr oi
      lqU8litf      ia QOlitiO81    rigbt8,     8&d (L d8ti81 Of 8n
      tit18 to lndlrldual prirflOgO8, honor8 8Bd dir-
      tinotlonr       from the 8ommunlty, lx o r p fo    t rpub110
      a~~tlo~s. Th8 SUQr,mO &uTt               hrr mid thrt th8
      prmirlon        k dlreoted egalnst 8u rrlorlty 0s
      perroar and politioel           rlghtr, d1 rtinotionr of
      rank,      birth or 8tOtlOn. and all 018ia8 Of emolu-
      ENIt       rra the 0olmuEit           b$ Sny MB Or 88t O?
      mea over 8Ilyother OitI'          18118Of thr 8trtO. It
      doOinr88      that hoaOr8, lPolUR0lit5       @Iid priVilO~O8
      or l Q8r8On81 Ifidpolltloal ohareoter 8ro rllkr
      ire8 and 098n to 5n thr Oiti58n8               Of the dab..."

          Art1018 9788 0s the Penal Cod*        0s   Tax.3818, ln part,
88.fOiiOW8:
           “8ootlon 1.   ?h8r@ i8 hor8by Or,atOd 8 Diti8iOn
      ot the Our., m8h   and Of8tOr oomPi88iOn t0 b8 knOm
      On6 608igZI8t86 I8 thr ‘oO88t81 DiTi8ion Oi -8,
      rirh 8nd Oy8tOr &n9#fii14iOn.Y

             9380. 2, T&8 Oarno, lrlah 8nl Oy8t.r 0omml881on
      8h8ll hwr )W8r 8Bd ruthorltg, IUid it rhrll     k thrir
      dutr   to 8 point aa rxaoutlre otrlorr for tha 8816
      aM8t81    D!V181On to br kIlOWll
                                     rnd dosi~rtod 88
      'Dlrrotor of CoaJtll   Dlrielont, who rhrll rot a8 the
      0hi.f 8X8OUt;VO OffiOrr Of thr Ditl8lon UBd8r thr
      dlnotlon Of Mid ~UII@,?i8h 8nd ol8t8r ~OSIB&~C+~OIL.
                                                                                                8’72
Hon.    Murre      11 L, Buoknrr, 98~8 5




            “%8     ctnBid8BiOn       may QOrfOm it8 dUtl88 thFOtI&h
8t2dd       Dlreotor       0s     coast81 Dlrl81on ma mry d010g8t0 to
hir @UOh          8X8OUtlw   dUtiO8 a8 8816 &IO,              Fish ad
0 rter ~05488105 d8WU8 ro>or.                      PrOVidrdl that in th8
li8,noo of thr COll8td DPrOOtOr tbr                    0Oti881OX      rhall
bt~;owrrod         to de8lgnate an rrslstrat to perform hlr
             914 Dlrootor 0s Coamtml Dirislon ah811 8100
hrtr piw8r and ruthorlty t0 OppOlnt Oaa0 and Fl8h
wOrdm8 and othrr ulQfiry*88l8 la hi8 di8Or8tia                          my
bm dO8UiOd nWO88rry t0 Oarry Out 8ttd rnim0,                       thr 1.rW8
Of th18     gtato, *Ioh it 18 the duty Of tb 68~0, tirh
and oy8t.r     bIdt38iOn          t0  OSITl     Out,   eX8OUte    lud ld-
mlnl8ter, an6 to perrcwm 811 other dUtib8 on4 8O?TiM8
authorized and roqulrod              to b8 prfomed            byr oil O-a,
mth    8nd op8tW         cCWd88iOILt        sna  8hrii     ha+8 th0
end ruthorlty ot other 8mploge80 of thr Omm,
and oyster Cogarlssion. 3dd Mrre*or 0s cO8otOl Did-
slon 8h811 88rvo rt the will Of maid Qm0                         'Flab lml
OysO*r     Comlarlon.          T h eOthOr lmQ&O~9C'S OS th8 0088tbl
Dlrislon shrll servs at the will of thr~Di'reotw of
Corstal Dlrl~ion. . , .*

            "S*o. 'b. Th8 DirOOtOr'Of 0088t81 Dlri8lon ln4
A88i8t8ut          Dlrrotor of COOOt81 Dirjrion mhall raoh
enter into a good lnd 8UffiOiOnt                          bond in thr m8 or
hro      !!hOU88nd     DoiiUS       (#2,,0001         QOY8bh        t0   th0 ?t8t8
Of Toxa8, to ba 8QQrOVed by thr QOla8,ri8h md Oyster
OQrmisrlon, ooadltlonod upOn the fmlthtul porfommor
Of hi8        dUti88    Mdor the 18wr m0 Qr8aillm OQ rush bcadr
oha          be pm14 by the st8t8               Out     Of SMdLI        818118btO to
the Qenrr, yirh 884 Oy8tOr cOEUti88iOn. Th. Di.rrOtor
Of cOa8t81 mittiOn On6 A88i8tant Dlnotor Of cfM8td
i.llVi8iOD        8h811 tlk8      th.     ~OllBtttUtiOnal              Oath Of OffiOO,
All other l          mp~Oy8er oi the ~Orrtml MVi8101l rhall
rX8OUt.         l bond iII Oh8 8uIIOf 000 %lOU88nd ($1,000) t0
bo 8QQrOV86 by th8 Dir8OtOX Of CO88tOl Dlrirlon, plya-
bla to the Stat.              Of FOX88        a56 OOllditiOKi~d           OR th6       fait@-
ful pafomC~~.'of                th8     dUtiO8        Ot hi8 Offir.. thr Q-0,
Ilmh and Oy8tor Ofnmi8riou                      My rrquiro any rq~loyoo who
hsndlor fund8 belonging to tho Daprrtment to 1~ a
b o nd up to l8 high 88 T8u ThOU88Dd                         bll8r8         (# e o,~o)...”
ROtl. mrral~     L. Buokaer, 9aq.c6




           The lettor to you trcm Ii. 0. Eanla o? Rootilla,
Taxaa, lnoloerd with your requrat      tor an OQfnlOa on tbie
quartion, oontalna the ltrtemant thrt Bald 0. W. Roblnaoa
la, fine bra barn to? the prat to ut     y a a tal87pl0pe
                                                   ,      88 boat
oaptfilntar th* QISO, r&ah rnd Or&e? L1aml881oa,under
J. D. Arnold, who ,ia Mrrotor     of Oorstal ‘Oporetionr ot tho
Cama, Plah and Oyatot Oomdaaloa~ therefore the lqloment
o r lald 0. W. Robinron ooaa under the prorlaion ai Artlole
w8m   of tho PoMl   CO&O Of TOXS8   8bWa    ret out,
          Tha0    18 nothin& h  Ml  O? tho 8bOV8 .8OaBtitUtiOn-
61 02 8t6tutWy protidbnr that would prevent 8816 0. n(.
Robinsoa troa l’UMill(~tO~  oftioo, ot that would  ?8qUiSO him
to &lo up hla O?tiOO a8 aUS0 w8rdon    la order to oontinuo
in the reoe for Sheriff of Bae County.
           Rotor6noa     la mado in the letter to you tmm R. D.
zcanlato Chaptor 251, House Bill lo. 393, Aota or tQo 48th
Logialaturo, RopAar Sosalon, pager 375-376,             aad the oon-
tentlon 18 aada that auoh bill prohibit8 any rdmlniatrative
ottSpar of the Strto oi Toxaa, with tho oxoeptlon ot lagla-
latito and jUdlOl~1 O??lOOra, uirbnr             Ot UM fA(iIl8tUO
ln& r8dgOa Of the oOUrt8 af %Xa:BI, ?TOn! ?UM~ZI~ ?Or O??~Oe
while holdln a0 Sdd~i8tt8tilO         OttiOa. ti O&U 0 inion,
suoh 18W, whf oh 18 Arti         2929a, tOrUOtl'8AMOt8 Pld Civil
Statutol, wool4 in no event,        bo otfeotlle      bon 88 it war
inbonded t0 a99i,il    Onft to tha 9038On8       llOOted OC lp p Oint6e
to an lxeoutivo      or adslnfatratlto publlo oti100 in tho
stat0 of TeI8a      t0r a tom! of mora 6h8n two goara,
            It   Will   b#   09011   ttO8   8   rOfidiIi$   Ot   btidh   97g,
ot   tha Panel Oodo ot roxaa, 8bOt8 rat Out, thrt raid                   a.   111.
Robinron 00Uld not hare boom 8ppOltttOd        tOT   a km   Ot more
than two yoara aa ho ratred         oaly at tho will of tho Dirootor
or the CO8atal Dlti8lOn. Arti            16, $00, 30 O? the COnatitu-
tlon of Teua,        proridaa "%hrt tho duratloa     of 011 oftla~s not
tired by the 6onatitution         8hrll IIO?arlxoebd 8wo roam.* Thlr
  rorlrioa   haa'baan ha1d to 8ppfy t0 8 deputy oouatr olsrk.
P Dongaa   va,   Beau, county    Clerk, et 01, u II.U. 2d, 53l.Wrlt
roturod).      Thoratoro,    rlaoo no grovlalon wanrmrda tor the
omploreoa oi tha &ma, Flah and OJ8tot Oommlralon to 8aa-m
mar* than two yoera, sale CI. 3. Roblar~           oould not 10~0
1ongar than #hot pethod ot time without being ro-appolntod
.   *

    Hon. Yurrall I. Buakner,                      98&e     7




    EWido8,   Arti    29298, 8boto rOtUrb& to, mar,hold UOOLL-
    atltutioaalby the Suprema       Court of Texas on J’uo 24, 1944,,
    in tho 0860 of bulTOU&h8      at   ll, to. Lyloa, OountyChalrmaa,
    6t al, 181 9. ;t.(ad)    576,    Oa th0 ?OlhWiILg g?OUa&!

                   "4h8 quall?loatlon8tot                      the ottloo of st8tb
         Sena to me
                 r  lot out in &tide                             ~111,Sootiom 6, of
         the Oonatitu8loa; ft WO8'hale by th48 Coutt                  in
         Dlokaoa vs. !2tr~oklaad,            11) ‘ZSXlC,  176, 265 8. W.
         1012,     that nharo t~hqpon.atltut%on          proaorlber 'the
         qur&~tioatioq8        for Oftine<      lt   18 hrqnd thq.la&t
         18tile powar to oh8               oi r&d to the qur,fi?i.qati~oma,
         unless      tha Conathut  *f”on gltoa tbat,pbwor.        ZBat -dw
         olalw          was rtattltaoe              la'Stitb^u.rol.           68a~fit,
         ot 81          18,of Clrtl Appwlr
                               Court        6 ‘.a$ .rl , 113 Texas,
         549,.#5 ,a. q. 24, 253. The ,8tat,ute, hue ,inrolrod
         roekb to impoao an                  rdditiopal         fink :ot .oll(liWit7,
         g&bar than rhot 18 prbSO?lbd by.tAi                            UOnfit~%Utiolr~
         on 8 orndlebte for Stat0 dttloo; and                           for   thrt roeaoa
         it   18       TOid.

              *&tike I, Seotlon 1, of .tho O~natltutlon,
         ~aPanta6a   to all perroar rquali$l of rights. Tbb
         proTi8bM of the CoIMtltutlOib  111shorl&@bd ‘to preloat
         WI7 DOiSOll,Ot 01888 Of pir8On.8,‘ttCS@; bfiilk@
                                                        fiili&ld
         out 88 i. l
                   peo~~l rubJoot.tor  U8arlmln8tia     or hoabile
         logi8l8t~on.~ 9 Tixaa 7uril~~eoao~, pogo 5f.I,'%o. 115.
         Thla prlnoipla of lquali,ty(Ilao~rppliia   'tbppOlftiO81
         tlghoa; 9 Tern* hrlmprtiogo,e,  age 553, SOO. 116.
         Uatlu $ha toregoln8  protiaionos the hm.titulion,tha
         ke&irlfituT6 hpa t&e pOWOrto 8dopt 84 ll8~8it1Oatioa
         It aoea tit, protldae thao 18 a tO88OQ8blO  kala for
         suoh olaaaltloatloa.h prrta ?glaon, 93 Toni Cr. RI
         &03, 2I,$8. 7.~3bJ; L*rrin(t1. Eughia loit. ARO*), 24b
         8, W, 556; blotlman v. hod88a                            Surety.   Oolpry   of   How
         York,         137 Texas, 149, 151 S,.V. 24, WO.
              Vho atatut8 h@l?irIatoltod putpotts to rpply
         'aplyto *6raoutiro or 8dmt~rt~tlra~    ottlPora., sad
         ir      ah6     H6OXie        9a?8@8#A           lX$ twS&lU,$
                                                                    ~. t8
                                                                        lub          b t8Of
         the Leglalat~ro md. the ~Ue~bi8tY~dhm                              dla8flUae-
          tioa la apparent and wo                         oaa pezyolro ao    ?aa8onable
         bra18 for tha olaa8~tio8tlon. The Aqt tlolrto8 th8
         oonstltutlon,sab la, thartioro,void0
                                                                         ‘875

Ron. Mum311 I:.Buoknrr, pm70 8




          “Thlr 8tatutr   18 Invalid for other remsonm.
     It dois not oontaln the usual olaueo prorldlng
     that Ii my part    of 8uob rtatute rhould bo held
     invalid, the rom8inder thorrof rhould be uphold.
     Theretore the hot must be ooncltrurdIn it8 la-
     tirrty. it undwtakor   to plror oartaln rrstrlo-
     tlonr other then there prosorlbod by tbo Conrtitu-
     tion, on person8 who drrlrr to rwk dflor.   Thir
     omrmQt    ba   doom.   &no,   it   ornnot   be   8~8$d   thrt th,
     Legialsturr would hare prrrrd thlr Ao.twith emr-
     tcrlnpart8 oi it omltt8d. Tharr 18 nothing   ln
     thr &at whloh wmld jurtlir thl8 oourt to 80
     oonstrue it.  Suoh oonrtruotioa  would result Ir
     thir oourt’8 rr8hap‘ing thr ontira Aot, and 8uah
     a holding would bo oontrrry to wall establishad
     ruler.  Taxas-Loul8lanaPower Com$any ~8. City
     or Farmersrlllr, (COm. A~pP*.l~ 67 3. W* 26, 235;
     Devls t. iValJros,259 U. 5. 4’76, 66 1. Ed. 325; ‘.
     Rmpir, 068 a Fuel Oomprny T. stat. 0r Toxsr,
     121 Texem, 138, 47 3. +. 26, 265; Lewie’ Sutherc
     lsnd’8 Stat. Con (26 rd.), Vol. 1, 306; Ruling
     Goss Law, Vol. 6, p. 129, Sea. 129.”

          It i8 our opinion, thrrofora that a Om;r Smlm
would not harr to re8lgn hlr posltlon h ordbr to br 8
08ndidate ror I oounty OrriObr
              Trusting that thi8 ratlefaotorilyansworr your
lnqulry, we reuieln
                                        Tour8 vary truly
                                        ATTORNEY OENPRAI OF TEXAE